       Case: 3:19-cv-00809-wmc Document #: 32 Filed: 02/05/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

              Plaintiff,

       v.                                               Case No. 19-cv-809
BLUEPOINT INVESTMENT COUNSEL,
LLC, et al.,

              Defendants.


    REPLY TO SEC’S OPPOSITION TO DEFENDANTS’ MOTION FOR AMENDED
      PRELIMINARY PRETRIAL CONFERENCE ORDER AND REQUEST FOR
                         STATUS CONFERENCE


       Defendants Bluepoint Investment Counsel, Inc. (“Bluepoint”), Michael G. Hull (“Hull”),

Christopher J. Nohl (“Nohl”), Chrysalis Financial, LLC (“Chrysalis”), and Greenpoint Asset

Management II, LLC (“GAM”) (collectively, “Defendants”), reply to the SEC’s Opposition to

Defendants’ Motion for Amended Preliminary Pretrial Conference Order and Request for Status

Conference (Doc. 29) (“Opposition”) as follows:

       SEC’s Opposition maintains Defendants are “seeking a discovery process that would

require the SEC to obtain court approval before seeking any third-party discovery.” Opposition,

p. 3. Except as obvious to any reader, Defendants have not asked for that – they have asked for

reasonable notice between issuing a Notice of Subpoena and service of the same subpoena. The

requested notice comports with the practice of other courts and considerations addressed in case

law cited in Defendants’ Memorandum in Support of Motion for Amended Preliminary Pretrial

Conference Order.
         Case: 3:19-cv-00809-wmc Document #: 32 Filed: 02/05/20 Page 2 of 4



         The claim that Defendants seek to require court approval appears to be an effort to

obfuscate a clear failure by SEC to cooperate in discovery. Moreover, it requires the confusion of

the Motion for Contempt filed in the related bankruptcy proceeding with the instant motion. SEC

writes that taken together, the Motion for Contempt and the instant motion “would impermissibly

conflate the two proceedings and elevate the bankruptcy court into a position to control and limit

discovery in this case.” Opposition, p. 3.

         SEC bases this claim on the notion that because Defendants Nohl and Hull operate

Greenpoint Tactical Income Fund, LLC (“GTIF”) and GP Rare Earth Trading Account, LLC

(“GPRE”) as debtors-in-possession in the bankruptcy, those entities’ actions in the bankruptcy

are Nohl and Hull’s. Opposition, p. 2. This is obviously not the law. GTIF and GPRE are

separate legal entities with separate interests and duties in the context of the bankruptcy from

Nohl and Hull in the context of this case.

         It is SEC that impermissibly conflates the Defendants with GTIF and GPRE,1 and the

relief sought in this proceeding with relief sought by GTIF and GPRE in the bankruptcy.

Further, whatever the outcome of the Motion for Contempt in the bankruptcy proceeding, that is

separate and apart from the relief sought by Defendants in this Court. SEC submitted itself to the

bankruptcy court’s jurisdiction when it filed a motion for appointment of a trustee in that case; it

is bound by the bankruptcy court’s ruling on the Motion for Contempt, but that has little impact

in this case. The debtors’ Motion for Contempt in the bankruptcy is based on the fact that

discovery issued in this case was similar to discovery requested in the bankruptcy case by SEC

that SEC ultimately chose not to pursue after the bankruptcy court issued discovery restrictions,

and the debtors’ concern that SEC issued discovery captioned under this case to evade discovery

1
 SEC again asserts that it intends to name GPRE and GTIF as Defendants in this matter (requiring it to amend its
Complaint, which is currently the subject of a pending Motion to Dismiss). SEC first asserted this position a month
ago. It still has not done so. The Court should not give any weight to that assertion, whatever its asserted relevance.


                                                           2
        Case: 3:19-cv-00809-wmc Document #: 32 Filed: 02/05/20 Page 3 of 4



restrictions in that case. The fact is that the SEC chose to litigate similar issues in two cases

against separate parties before two separate courts, and it may find that two courts are now

issuing orders affecting its actions.

       Defendants seek nothing more than an order requiring the parties to give each other

advance notice of subpoenas sufficiently before they are served so that any impacted party’s

interests can be protected. They have described numerous reasons, including protecting GTIF

and GPRE (and their investors), and their bankruptcy sale process, for doing so. SEC now seeks

to relitigate the discovery restrictions in the bankruptcy court, but the fact is that those

restrictions are in place for a reason and to the extent possible, this Court should seek to avoid

harming the bankruptcy asset sale process. Further, Defendants have acknowledged that the

standard for preventing service of a subpoena would be high and would require a showing of

cause – in no way does requiring sufficient notice to Defendants mean that the average subpoena

is likely to end up before this Court or require leave. SEC’s characterization of Defendants’

actions, the deliberate confusion of Defendants with GTIF and GPRE, and the deliberate

confusion of the bankruptcy contempt filing with the instant motion are all incorrect and should

be disregarded.

       Wherefore the Defendants respectfully request that the Court grant the relief requested in

Defendants’ Motion for Amended Preliminary Pretrial Conference Order, including amending

the January 15, 2020, Preliminary Pretrial Conference Order to provide that (a) all parties shall

serve notice of any third-party subpoenas on all other parties at least 3 days prior to service of the

subpoena, and (b) all parties shall produce to all other parties any documents received in

response to any subpoena no later than 3 days after receipt; and any other relief the Court deems

appropriate.




                                                  3
       Case: 3:19-cv-00809-wmc Document #: 32 Filed: 02/05/20 Page 4 of 4




Dated this 5th day of February, 2020.
                                                   HUSCH BLACKWELL LLP
                                                   Attorneys for Defendants


                                                   By:   /s/ Patrick S. Coffey
                                                         Patrick S. Coffey
                                                         State Bar No. 1002573
                                                         Robert M. Romashko
                                                         State Bar No. 1106485

555 E. Wells Street, Suite 1900
Milwaukee, Wisconsin 53202-3819
(414) 273-2100
(414) 223-5000 (fax)
Robert.Romashko@huschblackwell.com
Patrick.Coffey@huschblackwell.com




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of February, 2020, a true and correct copy of the
foregoing was filed and served via the CM/ECF system, to all parties receiving CM/ECF notices
in this case.

                                            /s/Patrick S. Coffey
                                            Patrick S. Coffey




                                               4
